Title: To James Madison from George Joy, 2 January 1809
From: Joy, George
To: Madison, James



Dear Sir,
London 2 Janry. 1809.

Here is a Snow Storm that would do honor to Passamaquoddy; and as I have no Engagement abroad, I have been employing the time in transcribing my Short hand Notes from the Margin of a Newspaper rec’d 3 Days ago containing your Ltr: 25 Mar: to Mr: Erskine.  I make no Apology for the freedom of the Remarks.  You know it is my Way; and moreover I think it always best to anticipate what your adversary can possibly oppose to your Arguments.  I shall not Send this to any of the outports but keep it for a costless Conveyance from London.  I have not yet collected the Documents for making the Estimates mention’d in my last; but think you cannot fail to understand my Object Sufficiently to ask the necessary powers from Congress before the Recess if your opinion favors it.  The more general the Authority and the less it looks at particulars the better.  Yr: friend & Servt:

Geo: Joy

